Exhibit 10.19

EXECUTION COPY

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

DATED AS OF DECEMBER 10, 2008

BETWEEN

JOHNSONDIVERSEY, INC.,

as Originator

and

JWPR CORPORATION,

as Buyer



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT (this “Agreement”), dated
as of December 10, 2008 is by and between JohnsonDiversey, Inc., a Delaware
corporation (“Originator”), and JWPR Corporation, a Nevada corporation
(“Buyer”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The parties hereto are parties to that certain Receivables Sale Agreement dated
as of March 2, 2001 (as amended, supplemented or otherwise modified from time to
time heretofore, the “Existing Sale Agreement”). The parties hereto desire to
amend and restate the Existing Sale Agreement in its entirety as set forth
herein (it being the intent of the parties hereto that this Agreement not
constitute a novation of the Existing Sale Agreement).

Originator now owns, and from time to time hereafter will own, Receivables.
Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Originator, all of Originator’s right, title and interest in and to such
Receivables, together with the Related Security and Collections with respect
thereto.

Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from Originator to Buyer, providing Buyer with the full
benefits of ownership of the Receivables, and Originator and Buyer do not intend
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to Originator.

Following the purchase of Receivables from Originator, Buyer will sell undivided
interests therein and in the associated Related Security and Collections
pursuant to that certain Third Amended and Restated Receivables Purchase
Agreement dated as of the date hereof (as the same may from time to time
hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, the commercial paper conduits from time to
time party thereto as “Conduits”, the financial institutions from time to time
party thereto as “Financial Institutions” and as “Managing Agents” and The Bank
of Nova Scotia (“Nova Scotia”) or any successor agent appointed pursuant to the
terms of the Purchase Agreement, as agent for the Conduits and such Financial
Institutions (in such capacity, the “Agent”).



--------------------------------------------------------------------------------

ARTICLE I

AMOUNTS AND TERMS

Section 1.1 Purchase of Receivables.

(a) Effective on the date hereof, in consideration for the Purchase Price and
upon the terms and subject to the conditions set forth herein, Originator does
hereby sell, assign, transfer, set-over and otherwise convey to Buyer, without
recourse (except to the extent expressly provided herein), and Buyer does hereby
purchase from Originator, all of Originator’s right, title and interest in and
to (i) all Receivables existing as of the close of business on the Business Day
immediately prior to the date hereof and (ii) all Receivables thereafter arising
through and including the Termination Date, together, in each case, with all
Related Security relating thereto and all Collections thereof. In accordance
with the preceding sentence, on the date hereof Buyer shall acquire all of
Originator’s right, title and interest in and to (i) all Receivables existing as
of the close of business on the Business Day immediately prior to the date
hereof and (ii) all Receivables thereafter arising through and including the
Termination Date, together with all Related Security relating thereto and all
Collections thereof; provided, that, Buyer shall be obligated to pay the
Purchase Price therefor in accordance with Section 1.2. In connection with the
payment of the Purchase Price for any Receivables purchased hereunder, Buyer may
request that Originator deliver, and Originator shall deliver, such approvals,
opinions, information, reports or documents as Buyer may reasonably request.

(b) It is the intention of the parties hereto that the Purchase of Receivables
made hereunder shall constitute a “sale of accounts” (as such term is used in
Article 9 of the UCC), which sale is absolute and irrevocable and provides Buyer
with the full benefits of ownership of the Receivables. Except for the Purchase
Price Credits owed pursuant to Section 1.3, the sale of Receivables hereunder is
made without recourse to Originator; provided, however, that (i) Originator
shall be liable to Buyer for all representations, warranties and covenants made
by Originator pursuant to the terms of the Transaction Documents to which
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of Originator. In view of the intention of the parties hereto that
the Purchase of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, Originator agrees that it will,
on or prior to the date hereof and in accordance with Section 4.1(e)(ii), mark
its master data processing records relating to the Receivables with a legend
acceptable to Buyer and to the Agent (as Buyer’s assignee), evidencing that
Buyer has purchased such Receivables as provided in this Agreement and to note
in its financial statements that its Receivables have been sold to Buyer. Upon
the request of Buyer or the Agent (as Buyer’s assignee), Originator will file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and

 

2



--------------------------------------------------------------------------------

maintain the perfection of Buyer’s ownership interest in the Receivables and the
Related Security and Collections with respect thereto, or as Buyer or the Agent
(as Buyer’s assignee) may reasonably request.

Section 1.2 Payment for the Purchase.

(a) The Purchase Price for the Purchase of Receivables in existence on the close
of business on the Business Day immediate preceding the date hereof (the
“Initial Cutoff Date”) shall be payable in full by Buyer to Originator on the
date hereof, and shall be paid to Originator in the following manner:

(i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of an interest in such
Receivables to the Purchasers under the Purchase Agreement, and

(ii) the balance, by delivery of the proceeds of a subordinated revolving loan
from Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed the
least of (i) the remaining unpaid portion of such Purchase Price, and (ii) the
maximum Subordinated Loan that could be borrowed without rendering Buyer’s Net
Worth less than the Minimum Net Worth. The Originator is hereby authorized by
Buyer to endorse on the schedule attached to the Subordinated Note an
appropriate notation evidencing the date and amount of each advance thereunder,
as well as the date of each payment with respect thereto, provided that the
failure to make such notation shall not affect any obligation of Buyer
thereunder.

The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to Originator or its
designee on the date each such Receivable came into existence (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by Originator to Buyer hereunder and which have become due but
remain unpaid) and shall be paid to Originator in the manner provided in the
following paragraphs (b), (c) and (d).

(b) With respect to any Receivables coming into existence after the date hereof,
on each Settlement Date, Buyer shall pay the Purchase Price therefor in
accordance with Section 1.2(d) and in the following manner:

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Purchase Agreement or
other cash on hand; and

second, by delivery of the proceeds of a Subordinated Loan, provided that the
making of any such Subordinated Loan shall be subject to the provisions set
forth in Section 1.2(a)(ii);

 

3



--------------------------------------------------------------------------------

Subject to the limitations set forth in Section 1.2(a)(ii), Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans shall be evidenced by, and
shall be payable in accordance with the terms and provisions of the Subordinated
Note and shall be payable solely from funds which Buyer is not required under
the Purchase Agreement to set aside for the benefit of, or otherwise pay over
to, the Purchasers.

(c) From and after the Termination Date, Originator shall not be obligated to
(but may, at its option) sell Receivables to Buyer unless Originator reasonably
determines that the Purchase Price therefor will be satisfied with funds
available to Buyer from sales of interests in the Receivables pursuant to the
Purchase Agreement, Collections, proceeds of Subordinated Loans or otherwise.

(d) Although the Purchase Price for each Receivable coming into existence after
the date hereof shall be due and payable in full by Buyer to Originator on the
date such Receivable came into existence, and although Buyer intends in the
ordinary course to remit to Originator on a daily basis amounts (to the extent
available therefor under the Purchase Agreement) from collections on the
Receivables for application to the Purchase Price obligation then outstanding,
settlement of the Purchase Price between Buyer and Originator shall be effected
on a monthly basis on Settlement Dates with respect to all Receivables coming
into existence during the same Calculation Period and based on the information
contained in the Monthly Report delivered by the Sub-Servicer pursuant to
Article VII for the Calculation Period then most recently ended. Although
settlement shall be effected on Settlement Dates, increases or decreases in the
amount owing under the Subordinated Note made pursuant to Section 1.2(b) shall
be deemed to have occurred and shall be effective as of the last Business Day of
the Calculation Period to which such settlement relates.

Section 1.3 Purchase Price Credit Adjustments. If on any day:

(a) the Outstanding Balance of a Receivable is:

(i) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by Originator (other than cash
Collections on account of the Receivables),

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

 

4



--------------------------------------------------------------------------------

(b) any of the representations and warranties set forth in Article II are no
longer true with respect to any Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder in an
amount equal to the amount of such reduction or cancellation in the case of
clause (a) or the Outstanding Balance of such Receivable in the case of clause
(b). If the aggregate amount of all Purchase Price Credits during any
Calculation Period shall exceed the aggregate amount of Purchase Price payable
in respect of Receivables coming into existence during such Calculation Period,
the Originator shall pay an amount in cash equal to such excess to Buyer on the
Settlement Date following the end of such Calculation Period or on such earlier
date as the Agent may direct, provided that if the Termination Date has not
occurred, Originator shall be allowed to deduct the remaining amount of such
Purchase Price Credit from any indebtedness owed to it under the Subordinated
Note.

Section 1.4 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of
Originator designated from time to time by Originator or as otherwise directed
by Originator. In the event that any payment owed by any Person hereunder
becomes due on a day that is not a Business Day, then such payment shall be made
on the next succeeding Business Day. If any Person fails to pay any amount
hereunder when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid in full; provided, however, that such Default Fee
shall not at any time exceed the maximum rate permitted by applicable law. All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.

Section 1.5 Transfer of Records.

(a) In connection with the Purchase of Receivables hereunder, Originator hereby
sells, transfers, assigns and otherwise conveys to Buyer all of Originator’s
right and title to and interest in the Records relating to all Receivables sold
hereunder, without the need for any further documentation in connection with the
Purchase. In connection with such transfer, Originator hereby grants to each of
Buyer, the Agent and the Servicer an irrevocable, non-exclusive license to use,
without royalty or payment of any kind, all software used by Originator to
account for the Receivables, to the extent necessary to administer the
Receivables, whether such software is owned by Originator or is owned by others
and used by Originator under license agreements with respect thereto, provided
that should the consent of any licensor of Originator to such grant of the
license described herein be required, Originator hereby agrees that upon the
request of Buyer (or the Agent as Buyer’s assignee), Originator will use its
reasonable efforts to obtain the consent of such third-party licensor. The
license granted hereby shall be irrevocable, and shall terminate on the date
this Agreement terminates in accordance with its terms.

 

5



--------------------------------------------------------------------------------

(b) Originator (i) shall take such action requested by Buyer and/or the Agent
(as Buyer’s assignee), from time to time hereafter, that may be necessary or
appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

Section 1.6 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale or contribution by Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable (any of the
foregoing being a “Recharacterization”), then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that the sale
of Receivables hereunder shall constitute a true sale thereof, Originator hereby
grants to Buyer a duly perfected security interest in all of Originator’s right,
title and interest in, to and under all Receivables now existing and hereafter
arising, all Collections, Related Security and Records with respect thereto,
each Lock-Box and Collection Account and all proceeds of the foregoing, which
security interest shall be prior to all other Adverse Claims thereto. After the
occurrence of a Termination Event, Buyer and its assigns shall have, in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies provided to a secured creditor after default under the UCC
and other applicable law, which rights and remedies shall be cumulative. In the
case of any Recharacterization, each of the Originator and the Buyer represents
and warrants as to itself that each remittance of Collections by the Originator
to the Buyer hereunder will have been (i) in payment of a debt incurred by the
Originator in the ordinary course of business or financial affairs of the
Originator and the Buyer and (ii) made in the ordinary course of business or
financial affairs of the Originator and the Buyer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of Originator. Originator hereby
represents and warrants to Buyer that:

(a) Corporate Existence and Power. Originator is (1) a corporation duly
organized, validly existing and in good standing under the laws of its State of
incorporation, and (2) is duly qualified to do business and is in good standing
as a foreign corporation and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
in the case of (2) to the extent that any failure to do so could not be
reasonably expected to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(b) Power and Authority; Due Authorization Execution and Delivery. The execution
and delivery by Originator of this Agreement and each other Transaction Document
to which it is a party, and the performance of its obligations hereunder and
thereunder and, Originator’s use of the proceeds of the Purchase made hereunder,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Agreement and each other
Transaction Document to which Originator is a party has been duly executed and
delivered by Originator.

(c) No Conflict. The execution and delivery by Originator of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws (or equivalent
organizational documents), (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of Originator or its Subsidiaries (except as created by the
Transaction Documents); and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Originator of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of Originator’s knowledge, threatened, against or affecting Originator,
or any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect. Originator is
not in default with respect to any order of any court, arbitrator or
governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
Originator is a party constitute the legal, valid and binding obligations of
Originator enforceable against Originator in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(g) Accuracy of Information. All information heretofore furnished by Originator
or any of its Affiliates to Buyer (or its assigns) for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Originator or any of its Affiliates to Buyer (or its
assigns) will

 

7



--------------------------------------------------------------------------------

be, true and accurate in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

(h) Use of Proceeds. No proceeds of the Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to the transfer hereunder of any Receivable,
Originator shall be the legal and beneficial owner of each such Receivables and
Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Originator’s ownership interest in each Receivable, its Collections and the
Related Security.

(j) Perfection. This Agreement, together with the filing by Agent of the
financing statements contemplated hereby, is effective to transfer to Buyer (and
Buyer shall acquire from Originator) legal and equitable title to, with the
right to sell and encumber each Receivable existing and hereafter arising,
together with the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables, the
Related Security and the Collections.

(k) Places of Business. The principal places of business and chief executive
office of Originator and the offices where it keeps all of its Records are
located at the address(es) listed on Exhibit II or such other locations of which
Buyer has been notified in accordance with Section 4.2(a) in jurisdictions where
all action required by Section 4.2(a) has been taken and completed. Originator’s
Federal Employer Identification Number is correctly set forth on Exhibit II.

(l) Collections. The names and addresses of all Collection Banks, together with
the account numbers of the Collection Accounts of Originator at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit III.

(m) Material Adverse Effect. Since September 30, 2008, no event has occurred
that would have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(n) Names. In the past five (5) years, Originator has not used any corporate
names, trade names or assumed names other than as listed on Exhibit II.

(o) Not an Investment Company. Originator is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(p) Compliance with Law. Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject. Each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except to the
extent that any contravention or violation could not reasonably be expected to
have a Material Adverse Effect.

(q) Compliance with Credit and Collection Policy. Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy.

(r) Payments to Originator. With respect to each Receivable transferred to Buyer
hereunder, the Purchase Price received by Originator constitutes reasonably
equivalent value in consideration therefor and such transfer was not made for or
on account of an antecedent debt. No transfer by Originator of any Receivable
hereunder is or may be voidable under any section of the Federal Bankruptcy
Code.

(s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(t) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date it came into existence was an
Eligible Receivable on such date.

(u) Accounting. The manner in which Originator will account for the transactions
contemplated by this Agreement is not inconsistent with the characterization or
treatment of each transfer hereunder as having the effect of a true sale.

 

9



--------------------------------------------------------------------------------

(v) Compliance with Representations. On and as of the date of the Purchase and
on and as of each subsequent date each Receivable comes into existence,
Originator hereby represents and warrants that all of the other representations
and warranties set forth in this Article II are true and correct on and as of
each such date (and after giving effect to all Receivables in existence on each
such date) as though made on and as of each such date.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1 Conditions Precedent to Purchase. The Purchase under this Agreement
is subject to the conditions precedent that all of the conditions to the initial
purchase under the Purchase Agreement shall have been satisfied or waived in
accordance with the terms thereof.

Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s obligation to
pay for Receivables coming into existence after the date hereof shall be subject
to the further conditions precedent that (a) the Facility Termination Date shall
not have occurred; and (b) Buyer (or its assigns) shall have received such other
approvals, opinions or documents as it may reasonably request.

ARTICLE IV

COVENANTS

Section 4.1 Affirmative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
as set forth below:

(a) Financial Reporting. Originator will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to Buyer (or its
assigns):

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited and consolidated financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for Originator for such fiscal year certified in a manner acceptable
to Buyer (or its assigns) by independent public accountants acceptable to Buyer
(or its assigns), which certification shall state that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years.

(ii) Quarterly Reporting. Within 50 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
Originator as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for Originator for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by an Authorized Officer.

 

10



--------------------------------------------------------------------------------

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent, the Managing Agents or the Purchasers, copies of the same.

(v) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment.

(vi) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Originator as Buyer (or its assigns) may
from time to time reasonably request in order to protect the interests of Buyer
(and its assigns) under or as contemplated by this Agreement.

(b) Notices. Originator will notify the Buyer (or its assigns) in writing of any
of the following promptly upon learning of the occurrence thereof, describing
the same and, if applicable, the steps being taken with respect thereto:

(i) Termination Events or Potential Termination Events. The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of Originator.

(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Originator or any of its Subsidiaries, in each case, which is reasonably likely
to (x) with respect to Originator, create liability to such Person in excess of
$10,000,000 in the aggregate for all such circumstances and (y) with respect to
any of its Subsidiaries, have a Material Adverse Effect or (2) the institution
of any litigation, arbitration proceeding or governmental proceeding against
Originator or any of its Subsidiaries that is reasonably likely to (x) with
respect to Originator, be adversely determined and, if adversely determined,
would reasonably be expected to create liability to such Person in excess of
$10,000,000 in the aggregate for all such circumstances and (y) with respect to
any of its Subsidiaries, have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(iii) Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other material financing arrangement pursuant to which
Originator is a debtor or an obligor.

(v) Downgrade of the Originator. Any downgrade in the rating of any Indebtedness
of the Originator by Standard & Poor’s Ratings Group, a division of the McGraw
Hill Companies, Inc., or by Moody’s Investors Service, Inc., setting forth the
Indebtedness affected and the nature of such change.

 

12



--------------------------------------------------------------------------------

(c) Compliance with Laws and Preservation of Corporate Existence. Originator
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject except to the extent that any failure to do so could not be reasonably
expected to have a Material Adverse Effect. Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted except to the extent that any failure to do so could not be reasonably
expected to have a Material Adverse Effect.

(d) Audits. Originator will furnish to Buyer and the Agent from time to time
such information with respect to it and the Receivables as Buyer or the Agent
may reasonably request. Without limiting any of the other provisions set forth
in this Agreement, Originator shall permit Buyer or the Agent, or their agents
or representatives, at any time between April 1st and May 30th of each calendar
year, to conduct a review (satisfactory in form, scope and substance to Buyer or
the Agent,) and audit (performed by representatives of Buyer or the Agent,
pursuant to agreed upon procedures in form, scope and substance satisfactory to
Buyer or the Agent) of the Originator’s collection, operating and reporting
systems, the Credit and Collection Policy of the Originator, historical
receivables data and accounts, including, without limitation, a review of the
Originator’s operating location(s), and the results of such review and audit
shall be satisfactory to Buyer or the Agent. The extent to which Originator
shall be liable in respect of costs and expenses incurred by the Agent in
connection with the activities contemplated in this Section 4.1(d) shall be as
set forth in the Ancillary Costs Agreement.

(e) Keeping and Marking of Records and Books.

(i) Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
timely identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Originator will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Originator will, (A) on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Receivables with
a legend, acceptable to Buyer (or its assigns), describing Buyer’s ownership
interests in the Receivables and further describing the Purchaser Interests of
the Agent (on behalf of the Purchasers) under the Purchase Agreement and
(B) upon the request of Buyer or the Agent, (x) at any time, following the
occurrence of an Amortization Event, at which the Agent is considering the
termination of Buyer as Servicer or Originator as Sub-Servicer for purposes of
the

 

13



--------------------------------------------------------------------------------

Purchase Agreement, mark each Contract with a legend describing Buyer’s
ownership interests in the Receivables and further describing the Purchaser
Interests of the Agent (on behalf of the Purchasers) and (y) after the
termination of Buyer as Servicer or any Originator as Sub-Servicer, deliver to
Buyer or the Agent all Contracts (including, without limitation, all multiple
originals of any such Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Originator will
timely and fully (i) perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, except to the extent that any failure to do so could not be
reasonably expected to have a Material Adverse Effect, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract. Originator will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of Buyer and its assigns.

(g) Ownership. Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, legal and equitable title to the Receivables,
the Related Security and the Collections, free and clear of any Adverse Claims
other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer or the Agent may reasonably
request.

(h) Purchasers’ Reliance. Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from Originator and any Affiliates thereof. Therefore, from and after the date
of execution and delivery of this Agreement, Originator will take all reasonable
steps including, without limitation, all steps that Buyer or any assignee of
Buyer may from time to time reasonably request to maintain Buyer’s identity as a
separate legal entity and to make it manifest to third parties that Buyer is an
entity with assets and liabilities distinct from those of Originator and any
Affiliates thereof and not just a division of Originator. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Originator (i) will not hold itself out to third parties as liable for
the debts of Buyer nor purport to own the Receivables and other assets acquired
by Buyer, (ii) will take all other actions necessary on its part to ensure that
Buyer is at all times in compliance with the covenants set forth in
Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between Originator and Buyer on an arm’s-length basis
and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

 

14



--------------------------------------------------------------------------------

(i) Collections. Originator will cause (1) all proceeds from all Lock-Boxes to
be directly deposited by a Collection Bank into a Collection Account and
(2) each Lock-Box and Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to Receivables are remitted directly to Originator or any
Affiliate of Originator, Originator will remit (or will cause all such payments
to be remitted) directly to a Collection Bank for deposit into a Collection
Account within two (2) Business Days following receipt thereof and, at all times
prior to such remittance, Originator will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of Buyer and
its assigns. Originator will transfer exclusive ownership, dominion and control
of each Lock-Box and Collection Account to Buyer and, will not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to Buyer (or
its assigns) as contemplated by this Agreement and the Purchase Agreement.

(j) Taxes. Originator will file all tax returns and reports required by law to
be filed by it and promptly pay all taxes and governmental charges at any time
owing, except those which are being contested in good faith by appropriate
proceedings, provided that adequate reserves for such contested taxes have been
established in accordance with GAAP and the relevant governmental authority
shall not have commenced any enforcement proceedings seeking recourse against
any assets of the Originator in respect of such contested taxes.

(k) Insurance. Originator will maintain in effect, or cause to be maintained in
effect, at Originator’s own expense, such casualty and liability insurance as
Originator deems appropriate in its good faith business judgment.

Section 4.2 Negative Covenants of Originator. Until the date on which this
Agreement terminates in accordance with its terms, Originator hereby covenants
that:

(a) Name Change, Offices and Records. Originator will not make any changes to
its name, jurisdiction of organization, identity or corporate structure (within
the meaning of Sections 9-502, 9-506 and 9-507 of any applicable enactment of
the UCC) or relocate its chief executive office or any office where Records are
kept unless it shall have: (i) given Buyer (or its assigns) at least forty-five
(45) days’ prior written notice thereof and (ii) delivered to Buyer (or its
assigns) all financing statements, instruments and other documents requested by
Buyer (or its assigns) in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (or

 

15



--------------------------------------------------------------------------------

its assigns) shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that
Originator may make changes in instructions to Obligors regarding payments if
such new instructions require such Obligor to make payments to another existing
Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Originator will
not make any change to the Credit and Collection Policy that could adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Except as otherwise permitted in its capacity as
a Sub-Servicer pursuant to Article VIII of the Purchase Agreement and Article
VII of this Agreement, Originator will not extend, amend or otherwise materially
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.

(d) Sales, Liens. Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer provided for herein), and
Originator will defend the right, title and interest of Buyer in, to and under
any of the foregoing property, against all claims of third parties claiming
through or under Originator. Originator shall not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory unless (i) in the case of any inventory,
either (A) such Adverse Claim by its express terms is extinguished or released
upon the sale, transfer or other disposition of such inventory or (B) such
Adverse Claim is a nonconsensual lien arising by operation of law and the
indebtedness or obligations secured thereby are not then due and payable, and
(ii) if requested by the Agent, the applicable lienholder shall have entered
into an intercreditor agreement with the Agent in the form and substance
satisfactory to the Agent.

(e) Accounting for Purchase. Originator will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by Originator to Buyer or in
any other respect account for or treat the transactions contemplated hereby in
any manner other than as a sale of the Receivables and the Related Security by
Originator to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
generally accepted accounting principles.

 

16



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION EVENTS

Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

(a) Originator shall fail (i) to make any payment or deposit required hereunder
when due, or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this paragraph (a)) or any
other Transaction Document to which it is a party and such failure shall
continue for five (5) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material way when made or deemed made. Notwithstanding the foregoing, a breach
of any representation or warranty which relates solely to the eligibility or
characteristics of any Receivable shall not constitute a Termination Event
hereunder if a Purchase Price Credit Adjustment (and any related payment by
Originator) is duly and timely made in accordance with Section 1.3 hereof.

(c) Failure of Originator or any of its Subsidiaries or Affiliates to pay any
Indebtedness when due in an aggregate amount in excess of $25,000,000; or the
default by Originator or any of its Subsidiaries or Affiliates in the
performance of any term, provision or condition contained in any agreement under
which any such Indebtedness was created or is governed, the effect of which is
to cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of Originator or any of its Subsidiaries or Affiliates shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

(d) (i) Originator or any of its Subsidiaries or Affiliates shall generally not
pay its debts as such debts become due or shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Originator or any
of its Subsidiaries or Affiliates seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, provided, that in the case of an involuntary proceeding instituted
against Originator or any of its Subsidiaries or Affiliates, the Termination
Date shall not occur or be declared for 60 days after such proceeding is
instituted unless Originator shall at any time during such period consent to or
acquiesce in the continuance or maintenance of such proceeding or
(ii) Originator or any of its Subsidiaries or Affiliates shall take any
corporate action to authorize any of the actions set forth in the foregoing
clause (i) of this subsection (d).

 

17



--------------------------------------------------------------------------------

(e) A Change of Control shall occur.

(f) One or more final judgments for the payment of money shall be entered
against Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
(i) individually or in the aggregate for all judgments then outstanding against
the Originator and any of its Affiliates exceed an amount equal to $25,000,000,
and (ii) continue unsatisfied and in effect for fifteen (15) consecutive days
without a stay of execution.

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by Originator; provided, however, that upon
the occurrence of a Termination Event described in Section 5.1(d) (subject to
the proviso therein), or of an actual or deemed entry of an order for relief
with respect to Originator under the Federal Bankruptcy Code, the Termination
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by Originator and (ii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any amounts then due and owing by Buyer to Originator.
The aforementioned rights and remedies shall be in addition to all other rights
and remedies of Buyer and its assigns available under this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnities by Originator. Without limiting any other rights that
Buyer may have hereunder or under applicable law, Originator, including in its
capacity as Sub-Servicer for Buyer, hereby agrees to indemnify Buyer and its
assigns (including, without limitation, the Purchasers and the Agent), officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes and liabilities, reasonable costs and
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of Buyer) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by Buyer of an
interest in the Receivables, excluding, however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

18



--------------------------------------------------------------------------------

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the Intended Characterization;

provided, however, that nothing contained in this sentence shall limit the
liability of Originator or limit the recourse of Buyer to Originator for amounts
otherwise specifically provided to be paid by Originator under the terms of any
other provision of this Agreement. Without limiting the generality of the
foregoing indemnification, Originator shall indemnify Buyer for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Originator) relating to or resulting from:

(i) any representation or warranty made by Originator (or any officers of
Originator) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Originator pursuant
hereto or thereto, which shall have been false or incorrect when made or deemed
made;

(ii) the failure by Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(iii) any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) any products liability or similar claim arising out of or in connection
with merchandise, insurance or services that are the subject of any Contract;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal,

 

19



--------------------------------------------------------------------------------

valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of the Purchase, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Termination Event described in Section 5.1(d);

(x) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xi) any action or omission by Originator which reduces or impairs the rights of
Buyer with respect to any Receivable or the value of any such Receivable;

(xii) any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action; and

(xiii) any of the items described in Section 10.2 of the Purchase Agreement
related to the Originator acting in its capacity as Sub-Servicer.

Section 6.2 Other Costs and Expenses. Originator shall pay to Buyer on demand
all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder.
Originator shall pay to Buyer on demand any and all costs and expenses of Buyer,
if any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following a Termination
Event.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION AND COLLECTION

Section 7.1 Designation of Sub-Servicer. Originator has been designated, and has
agreed to act as a sub-servicer (“Sub-Servicer”) for Buyer in Buyer’s capacity
as Servicer pursuant to the terms of the Purchase Agreement, receipt of a
complete copy of which is hereby acknowledged by Originator, and to perform all
of the duties and obligations of the Servicer set forth herein and in the
Purchase Agreement with respect to all Receivables originated by Originator and
all Canadian Receivables, and the Related Security related thereto and
Collections thereof; provided that, prior to January 31, 2009, Canadian
Receivables may be serviced by an entity other than the Originator, but
commencing on January 31, 2009, Originator shall be the only Sub-Servicer
permitted to service the Canadian Receivables.

Section 7.2 Collection Accounts. Originator hereby transfers to Buyer the
exclusive ownership and control of each Lock-Box and Collection Account owned by
it. Originator hereby authorizes Buyer, and agrees that Buyer shall be entitled
to (i) endorse Originator’s name on checks and other instruments representing
Collections, (ii) enforce the Receivables, the related Contracts and the Related
Security and (iii) take such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Receivables
to come into the possession of Buyer.

Section 7.3 Responsibilities of Originator. Anything herein to the contrary
notwithstanding, the exercise by Buyer (or its assignees) of its rights
hereunder shall not release Sub-Servicer from any of its duties or obligations
with respect to any Receivables or under the related Contracts or Invoices.
Buyer shall have no obligation or liability with respect to any Receivables or
related Contracts or Invoices, nor shall Buyer be obligated to perform the
obligations of Originator.

Section 7.4 Servicing Fees. In consideration of Sub-Servicer’s agreement to
perform the duties and obligations of the Servicer under the Purchase Agreement,
Buyer hereby agrees that, so long as Originator shall continue to perform as
Sub-Servicer hereunder, Buyer shall pay over to Originator a fee (the
“Sub-Servicing Fee”) on each Settlement Date, in arrears for the immediately
preceding calendar month, equal to Originator’s ratable share of the Servicing
Fee (measured by the relative percentage the Receivables bear to all
“Receivables” under the Purchase Agreement during such immediately preceding
month) paid to Buyer under the Purchase Agreement, as compensation for its
servicing activities.

Section 7.5 Monthly Report. On each Reporting Date, and at such other times as
Buyer or the Agent may request, the Sub-Servicer shall review and certify to the
Agent in its capacity as Sub-Servicer, along with the Servicer, each Monthly
Report required to be prepared by the Servicer and delivered to the Agent
pursuant to Section 8.5 of the Purchase Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Waivers and Amendments.

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Financial Institutions
or the Required Financial Institutions.

Section 8.2 Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 8.2.

 

22



--------------------------------------------------------------------------------

Section 8.3 Protection of Ownership Interests of Buyer.

(a) Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that Buyer (or its assigns) may reasonably request, to
perfect, protect or more fully evidence the Purchaser Interests with respect to
Receivables, the Collections and the Related Security, or to enable Buyer (or
its assigns) to exercise and enforce their rights and remedies hereunder. At any
time upon the occurrence of a Termination Event and during the continuation
thereof, Buyer (or its assigns) may, at Originator’s sole cost and expense,
direct Originator to notify the Obligors of Receivables of the ownership
interests of Buyer under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
Buyer or its designee.

(b) If Originator fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligation, and Buyer’s (or such assigns’) reasonable out-of-pocket
costs and expenses incurred in connection therewith shall be payable by
Originator as provided in Section 6.2. Originator irrevocably authorizes Buyer
(and its assigns) at any time and from time to time in the sole discretion of
Buyer (or its assigns), and appoints Buyer (and its assigns) as its
attorney(s)-in-fact, to act on behalf of Originator (i) following a failure on
the part of Originator to execute the financing statements referred to below on
its own behalf, to execute on behalf of Originator as debtor and to file
financing statements necessary or desirable in Buyer’s (or its assigns’) sole
discretion to perfect and to maintain the perfection and priority of the
interest of Buyer in the Receivables and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Receivables as a financing statement in such offices as Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in the Receivables.
This appointment is coupled with an interest and is irrevocable.

Section 8.4 Confidentiality.

(a) Originator shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential
proprietary information with respect to the Agent and the Conduits and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
Originator and its officers and employees may disclose such information to
Originator’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

(b) Each of the Purchasers, the Managing Agents and the Agent shall maintain and
shall cause each of its employees and officers to maintain the confidentiality
of nonpublic proprietary information with respect to Originator and its business
obtained by it in connection with the connection with the structuring,
negotiating and execution of the transactions contemplated herein. Anything

 

23



--------------------------------------------------------------------------------

herein to the contrary notwithstanding, Originator hereby consents to the
disclosure of any nonpublic information with respect to it (i) to Buyer, the
Agent, the Purchasers, the Managing Agents, the Financial Institutions or the
Conduits by each other or (ii) by the Agent to any rating agency or provider of
a surety, guaranty or credit or liquidity enhancement to the Conduits or any
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which Nova Scotia acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing. In addition, the Purchasers, the Managing Agents and the Agent
may disclose any such nonpublic information pursuant to any applicable law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (having the force or effect of law). The
Agent, the Managing Agents or the Purchasers may disclose any nonpublic
information with respect to the Originator to any prospective or actual assignee
or participant of any of them or to any Commercial Paper dealer, with the prior
written consent of Originator, provided that the Agent and the Purchasers may
disclose any nonpublic information to any such Person, without the consent of
Originator, any other Originator or any other Person, if such information is
presented on a portfolio basis, does not explicitly refer to Originator and does
not disclose specific financial information in respect of the Originator.

(c) Anything herein to the contrary notwithstanding, Buyer, Originator, each
Purchaser, each Managing Agent, the Agent, each Indemnified Party and any
successor or assign of any of the foregoing (and each employee, representative
or other agent of any of the foregoing) may disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any of the
foregoing relating to such tax treatment or tax structure, and it is hereby
confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

Section 8.5 Bankruptcy Petition.

(a) Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior Indebtedness of any Conduits, it will not institute against, or join any
other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

(b) Originator hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
JWPR Corporation under the Purchase Agreement, it will not institute against, or
join in any other Person in instituting against, JWPR Corporation any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or any other similar proceeding under the laws of the United States or any state
of the United States.

 

24



--------------------------------------------------------------------------------

Section 8.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

Section 8.7 CONSENT TO JURISDICTION. ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO
THIS AGREEMENT AND ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ORIGINATOR AGAINST BUYER (OR
ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 8.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 

25



--------------------------------------------------------------------------------

Section 8.9 Integration; Binding Effect; Survival of Terms.

(a) This Agreement, the Subordinated Note and each Collection Account Agreement
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by Originator pursuant to Article
II, (ii) the indemnification and payment provisions of Article VI, and
Section 8.5 shall be continuing and shall survive any termination of this
Agreement.

Section 8.10 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 8.11 Amendment and Restatement.

(a) This Agreement amends and restates in its entirety the Existing Sale
Agreement. Upon the effectiveness of this Agreement, the terms and provisions of
the Existing Sale Agreement shall, subject to this Section 8.11, be superseded
hereby.

(b) Notwithstanding the amendment and restatement of the Existing Sale Agreement
by this Agreement:

(i) each Receivable existing on the date hereof under the Existing Sale
Agreement shall continue in effect as a Receivable hereunder, without any
transfer, conveyance, diminution or other modification thereto or effect thereon
occurring or being deemed to occur by reason of the amendment and restatement of
the Existing Sale Agreement hereby; and

 

26



--------------------------------------------------------------------------------

(ii) Originator shall continue to be liable to the Buyer, the Purchasers and the
Agent with respect to (A) all obligations accrued to the date hereof under the
Existing Sale Agreement and (B) all agreements on the part of the Originator
under the Existing Sale Agreement to indemnify any of the Buyer, the Purchasers
or the Agent in connection with events or conditions arising or existing prior
to the effective date of this Agreement, including, but not limited to, those
events and conditions set forth in Article VI thereof.

(c) This Agreement is given in substitution for the Existing Sale Agreement and
not as payment of any of the obligations of Originator thereunder, and is in no
way intended to constitute a novation of the Existing Sale Agreement. Nothing
contained herein is intended to amend, modify or otherwise affect any obligation
of any and all parties existing pursuant to the Transaction Documents prior to
the date hereof.

(d) Upon the effectiveness of this Agreement, each reference to the Existing
Sale Agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this
Agreement unless the context otherwise requires.

(e) Upon the effectiveness of this Agreement, the terms of this Agreement shall
govern all aspects of the facility contemplated herein, including, without
limitation, the eligibility of Receivables sold under the Existing Sale
Agreement and any settlements to be made with respect thereto.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

JOHNSONDIVERSEY, INC. By:  

/s/ Lori P. Marin

Name:   Lori P. Marin Title:   Vice President and Corporate Treasurer   Address:
  8310 16th Street   P.O. Box 902   Sturtevant, WI 53177-0902 JWPR CORPORATION
By:  

/s/ William A. Uelmen

Name:   William A. Uelmen Title:   President   Address:   c/o M&I Portfolio
Services Inc.   3993 Howard Hughes Parkway   Suite 100   Las Vegas, NV 89109

Signature Page to

Amended and Restated Receivables Sale Agreement

(JohnsonDiversey, Inc.)



--------------------------------------------------------------------------------

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Agreement” means the Amended and Restated Receivables Sale Agreement, dated as
of December 10, 2008, between Originator and Buyer, as the same may be amended,
restated or otherwise modified.

“Authorized Officer” means, with respect to Originator, its corporate president,
secretary, controller, treasurer or chief financial officer or any vice
president.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each “Reporting Period” (as defined in the Purchase
Agreement) or portion thereof which elapses during the term of the Agreement.
The first Calculation Period shall commence on the date of the Purchase of
Receivables hereunder and the final Calculation Period shall terminate on the
Termination Date.

“Credit and Collection Policy” means Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit V, as modified from time to time in accordance with
the Agreement.

“Conduit” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the Obligors.



--------------------------------------------------------------------------------

Originator and Buyer may agree from time to time to change the Discount Factor
based on changes in one or more of the items affecting the calculation thereof,
provided that any change to the Discount Factor shall take effect as of the
commencement of a Calculation Period, shall apply only prospectively and shall
not affect the Purchase Price payment in respect of Purchase which occurred
during any Calculation Period ending prior to the Calculation Period during
which Originator and Buyer agree to make such change.

“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of Purchaser Interests under the Purchase
Agreement as a loan or loans by the Purchasers to Buyer secured by the
Receivables, the Related Security and the Collections.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Originator, (ii) the ability of Originator to perform
its obligations under the Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (iv) Originator’s, Buyer’s, the Agent’s or any Purchaser’s interest in
the Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) the collectibility
of the Receivables generally or of any material portion of the Receivables.

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the lesser of (i) the excess of (a) a
percentage equal to one minus the Discount Factor of the aggregate Outstanding
Balance of all “Receivables” under and as defined in the Purchase Agreement at
such time, over (b) the sum of (x) the aggregate Capital outstanding at such
time, plus (y) the aggregate outstanding principal balance of the Subordinated
Loans (including any Subordinated Loan proposed to be made on the date of
determination) hereunder and all “Subordinated Loans” under all of the other
Receivables Sale Agreements, and (ii) the shareholders equity of Buyer at such
time.

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer.

“Originator” has the meaning set forth in the preamble to the Agreement.

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event

“Purchase” means the purchase under the Agreement by Buyer from Originator of
the Receivables, the Related Security and the Collections related thereto,
together with all related rights in connection therewith.

 

2



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchase Price” means, with respect to the Purchase, the aggregate price to be
paid by Buyer to Originator for such Purchase in accordance with Section 1.2 of
the Agreement for the Receivables, Collections and Related Security being sold
to Buyer on such date, which price shall equal (i) the product of (x) the
Original Balance of such Receivables, multiplied by (y) one minus the Discount
Factor then in effect, minus (ii) any Purchase Price Credits to be credited
against the Purchase Price otherwise payable in accordance with Section 1.3 of
the Agreement.

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

“Purchaser” means a Conduit or a Financial Institution, as applicable.

“Receivable” means all indebtedness and other obligations owed to Originator (at
the time it arises and before giving effect to any transfer or conveyance under
the Transaction Documents) or the Buyer (after giving effect to the transfers or
conveyances under the Agreement) whether constituting an account, contract
right, payment intangible, promissory note, chattel paper, instrument document,
investment property, financial asset or general intangible, arising in
connection with the sale of goods or the rendering of services by Originator and
further includes, without limitation, the obligation to pay any Finance Charges
with respect thereto. Indebtedness and other rights and obligations arising from
any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Originator treats such indebtedness, rights or obligations as a
separate payment obligation.

“Related Security” means, with respect to any Receivable:

(i) all of Originator’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale, financing or lease of
which by Originator gave rise to such Receivable, and all insurance contracts
with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

3



--------------------------------------------------------------------------------

(iii) all guaranties, letters of credit, letter-of-credit rights, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable, and

(vi) all proceeds of any of the foregoing.

“Subordinated Loan” has the meaning set forth in Section 1.2(a) of the
Agreement.

“Subordinated Note” means a promissory note in substantially the form of Exhibit
VI hereto as more fully described in Section 1.2 of the Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations) is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Originator.

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a Termination
Event set forth in Section 5.1(d) (subject to the proviso therein with regard to
involuntary proceedings), (iii) the Business Day specified in a written notice
from Buyer to Originator following the occurrence of any other Termination
Event, and (iv) the date which is 60 Business Days after Buyer’s (and, if the
Purchase Agreement shall then be in effect, the Agent’s) receipt of written
notice from Originator that it wishes to terminate the facility evidenced by
this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, the Purchase Agreement, this
Agreement, each Collection Account Agreement, the Subordinated Note and all
other instruments, documents and agreements executed and delivered in connection
herewith.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.

 

4



--------------------------------------------------------------------------------

Exhibit II

Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

Places of Business:

8310 16th Street

P.O. Box 902

Sturtevant, WI 53177-0902

Locations of Records:

8310 16th Street

P.O. Box 902

Sturtevant, WI 53177-0902

Federal Employer Identification Number:

38-1877511

Corporate, Partnership Trade and Assumed Names:

None



--------------------------------------------------------------------------------

Exhibit III

Lock-boxes; Collection Accounts; Collection Banks

 

Name of Originator

  

Bank Name & Address

   Account
Number   

Name & Address of

Associated Lock-Box

JohnsonDiversey, Inc.

(JDINA)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400664   

1589 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(US Chemical)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400706   

2205 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(Professional Consumer Branded Products)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400672   

1696 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.

(Americlean)

  

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400698   

1760 Paysphere Circle

Chicago, IL 60674

JohnsonDiversey, Inc.   

Bank of America, N.A.

135 S. LaSalle Street

Chicago, IL 60603

   5800400789   

2350 Paysphere Circle

Chicago, IL 60674



--------------------------------------------------------------------------------

Exhibit IV

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Sale Agreement dated as of December 10, 2008, between
JohnsonDiversey, Inc. (“Originator”) and JWPR Corporation (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                              of Originator.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Originator and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or a Potential Termination Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             , 20    .

 

 

[Name]

 

-1-



--------------------------------------------------------------------------------

Exhibit V

Credit and Collection Policy

(See attached.)

 

-1-



--------------------------------------------------------------------------------

Exhibit VI

Form of Subordinated Note

AMENDED AND RESTATED SUBORDINATED NOTE

[Date]

1. Note. FOR VALUE RECEIVED, the undersigned, JWPR Corporation, a Nevada
corporation (“Buyer”), hereby unconditionally promises to pay to the order of
JohnsonDiversey, a Delaware corporation (“Originator”), in lawful money of the
United States of America and in immediately available funds, on the date
following the Termination Date which is one year and one day after the date on
which (i) the Outstanding Balance of all Receivables sold under the “Sale
Agreement” referred to below has been reduced to zero and (ii) Originator has
paid to the Buyer all indemnities, adjustments and other amounts which may be
owed thereunder in connection with the Purchases (the “Collection Date”), the
aggregate unpaid principal sum outstanding of all “Subordinated Loans” made from
time to time by Originator to Buyer pursuant to and in accordance with the terms
of that certain Amended and Restated Receivables Sale Agreement dated as of
December 10, 2008 between Originator and Buyer (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”).
Reference to Section 1.2 of the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.

2. Interest. Buyer further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Base Rate; provided, however, that if Buyer shall default in
the payment of any principal hereof, Buyer promises to pay, on demand, interest
at the rate of the Prime Rate plus 2.00% per annum on any such unpaid amounts,
from the date such payment is due to the date of actual payment. Interest shall
be payable on the first Business Day of each month in arrears; provided,
however, that Buyer may elect on the date any interest payment is due hereunder
to defer such payment and upon such election the amount of interest due but
unpaid on such date shall constitute principal under this Subordinated Note. The
outstanding principal of any loan made under this Subordinated Note shall be due
and payable on the Collection Date and may be repaid or prepaid at any time
without premium or penalty.

3. Principal Payments. Originator is authorized and directed by Buyer to enter
on the grid attached hereto, or, at its option, in its books and records, the
date and amount of each loan made by it which is evidenced by this Subordinated
Note and the amount of each payment of principal made by Buyer, and absent
manifest error, such entries shall constitute prima facie evidence of the
accuracy of the information so entered; provided that neither the failure of
Originator to make any such entry or any error therein shall expand, limit or
affect the obligations of Buyer hereunder.



--------------------------------------------------------------------------------

4. Subordination.

The indebtedness evidenced by this Subordinated Note is subordinated to the
prior payment in full of all of Buyer’s recourse obligations under that certain
Third Amended and Restated Receivables Purchase Agreement dated as of the date
hereof by and among Buyer, various “Purchasers” from time to time party thereto,
and The Bank of Nova Scotia, as the “Agent” (as amended, restated, supplemented
or otherwise modified from time to time, the “Purchase Agreement”). The
subordination provisions contained herein are for the direct benefit of, and may
be enforced by, Buyer’s assignees, including the Agent and the Purchasers and/or
any of their respective assignees (collectively, the “Senior Claimants”) under
the Purchase Agreement. Until the date on which all “Capital” outstanding under
the Purchase Agreement has been repaid in full and all other obligations owing
to the Agent or such Purchasers thereunder and under the “Fee Letter” referenced
therein (all such obligations, collectively, the “Senior Claim”) have been
indefeasibly paid and satisfied in full, Originator shall not demand,
accelerate, sue for, take, receive or accept from Buyer, directly or indirectly,
in cash or other property or by set-off or any other manner (including, without
limitation, from or by way of collateral) any payment or security of all or any
of the indebtedness under this Subordinated Note or exercise any remedies or
take any action or proceeding to enforce the same; provided, however, that
(i) Originator hereby agrees that it will not institute against Buyer any
proceeding of the type described in Section 5.1(d) of the Sale Agreement unless
and until the Collection Date has occurred and (ii) nothing in this paragraph
shall restrict Buyer from paying, or Originator from requesting, any payments
under this Subordinated Note so long as JWPR Corporation is not required under
the Purchase Agreement to set aside for the benefit of, or otherwise pay over
to, the funds used for such payments to any of the Senior Claimants and further
provided that the making of such payment would not otherwise violate the terms
and provisions of the Purchase Agreement. Should any payment, distribution or
security or proceeds thereof be received by Originator in violation of the
immediately preceding sentence, Originator agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the Agent for
the benefit of the Senior Claimants.

5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving Buyer as debtor,
then and in any such event the Senior Claimants shall receive payment in full of
all amounts due or to become due on or in respect of the Senior Claim before
Originator is entitled to receive payment on account of this Subordinated Note,
and to that end, any payment or distribution of assets of Buyer of any kind or
character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Agent for application to, or
as collateral for the payment of, the Senior Claim until such Senior Claim shall
have been paid in full and satisfied.

6. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 8.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchasers.

 

2



--------------------------------------------------------------------------------

7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.

8. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.

9. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Agent, and any such attempted transfer shall be void.

10. No Novation. This Subordinated Note amends and restates that certain
Subordinated Note, dated as of March 2, 1001 between the Buyer and the
Originator (as successor to S.C. Johnson Commercial Markets, Inc.) (the
“Existing Note”). This Subordinated Note is given in substitution for the
Existing Note and not as payment of any of the obligations of Buyer thereunder,
and is in no way intended to constitute a novation of the Existing Note. Nothing
contained herein is intended to amend, modify or otherwise affect any obligation
of any and all parties existing pursuant to the Transaction Documents prior to
the date hereof. Each reference to the Existing Note in any other document,
instrument or agreement executed and/or delivered in connection therewith shall
mean and be a reference to this Subordinated Note unless the context otherwise
requires.

11.

 

[                        ] By:  

 

Name:   Title:  

Subordinated Note



--------------------------------------------------------------------------------

SCHEDULE

TO

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

    Amount of
Subordinated
Loan   Amount of
Principal
Paid   Unpaid
Principal
Balance   Notation made
by                                        

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I

  

AMOUNTS AND TERMS

   2

Section 1.1 Purchase of Receivables

   2

Section 1.2 Payment for the Purchase

   3

Section 1.3 Purchase Price Credit Adjustments

   4

Section 1.4 Payments and Computations, Etc

   5

Section 1.5 Transfer of Records

   5

Section 1.6 Characterization

   6

ARTICLE II

  

REPRESENTATIONS AND WARRANTIES

   6

Section 2.1 Representations and Warranties of Originator

   6

ARTICLE III

  

CONDITIONS OF PURCHASE

   10

Section 3.1 Conditions Precedent to Purchase

   10

Section 3.2 Conditions Precedent to Subsequent Payments

   10

ARTICLE IV

  

COVENANTS

   10

Section 4.1 Affirmative Covenants of Originator

   10

Section 4.2 Negative Covenants of Originator

   15

ARTICLE V

  

TERMINATION EVENTS

   17

Section 5.1 Termination Events

   17

Section 5.2 Remedies

   18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page ARTICLE VI    INDEMNIFICATION    18

Section 6.1 Indemnities by Originator

   18

Section 6.2 Other Costs and Expenses

   20 ARTICLE VII   

ADMINISTRATION AND COLLECTION

   21

Section 7.1 Designation of Sub-Servicer

   21

Section 7.2 Collection Accounts

   21

Section 7.3 Responsibilities of Originator

   21

Section 7.4 Servicing Fees

   21

Section 7.5 Monthly Report

   21 ARTICLE VIII    MISCELLANEOUS    22

Section 8.1 Waivers and Amendments

   22

Section 8.2 Notices

   22

Section 8.3 Protection of Ownership Interests of Buyer

   23

Section 8.4 Confidentiality

   23

Section 8.5 Bankruptcy Petition

   24

Section 8.6 CHOICE OF LAW

   25

Section 8.7 CONSENT TO JURISDICTION

   25

Section 8.8 WAIVER OF JURY TRIAL

   25

Section 8.9 Integration; Binding Effect; Survival of Terms

   26

Section 8.10 Counterparts; Severability; Section References

   26

Section 8.11 Amendment and Restatement

   26

 

ii



--------------------------------------------------------------------------------

Exhibits and Schedules

 

EXHIBIT I    —      Definitions EXHIBIT II    —      Principal Place of
Business; Location(s) of Records; Federal Employer Identification Number; Other
Names EXHIBIT III    —      Lock-Boxes; Collection Accounts; Collection Banks
EXHIBIT IV    —      Form of Compliance Certificate EXHIBIT V    —      Credit
and Collection Policy EXHIBIT VI    —      Form of Subordinated Note

 

iii